Citation Nr: 0600812	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for an 
acquired psychiatric disorder, variously characterized to 
include psychosis, neurosis and personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1969 to July 1971 
with the primary military occupational specialty of medical 
corpsman.  

Service connection is in effect for duodenal ulcer, scar of 
the lower lip and scar of the left lower extremity. 
Nonservice-connected pension benefits have been assigned 
since July 1989.  [Special monthly pension on account of 
being in the need for aid and attendance has been in effect 
from July 2004]. 

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX which held that new and 
material evidence had been submitted to reopen the veteran's 
claim following a prior final October 1971 RO decision 
denying that claim; and then denied the case on the 
substantive merits.  

In accordance with the United States Court of Appeals for 
Veterans Claims (the Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for chronic respiratory problems.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2004).

The Board notes that the veteran's VA psychiatrist 
recommended appointment of a fiduciary in a statement in 
October 2001.  Rating action by the RO held her to be 
incompetent from May 21, 2002.  A Custodian, GH, was 
thereafter appointed to act on her behalf for other purposes.  
The Custodian has been advised of some subsequent VARO 
actions but seemingly not all.  The veteran is also 
represented by DAV. 

The veteran provided testimony at a personal hearing at the 
RO in October 2003 at which time she was represented by DAV. 

The issue on the substantive merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  In October 1971, the RO denied the claim for service 
connection for a psychiatric disorder primarily on the basis 
that the veteran exhibited a personality disorder which was a 
constitutional or developmental problem not subject to 
service connection, and that she did not manifest any 
acquired psychiatric disability; a timely appeal was not 
taken therefrom.    

2.  Additional evidence which has been submitted since the 
RO's 1971 decision includes a myriad of psychiatric 
diagnoses, both psychosis and neurosis, and medical opinion 
that her personality disorder was aggravated or altered by 
subsequent events including head traumas.

3.  This new evidence bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

The evidence received since the 1971 RO decision is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.

New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the RO decision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual Background and Analysis

Extensive service and post service clinical information and 
other data are of record.  Some of this data was of record at 
the time of the RO decision in 1971 including service 
records.  It should be noted that the issue of aggravation of 
a psychiatric disability was not really then addressed. 

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1971 RO decision, the veteran has 
submitted additional statements with regard to her pre-
service, in-service and post-service psychiatric problems, 
and collateral evidence including clarification of clinical 
evidence already of record.  Also submitted were additional 
clinical evaluations.  Much of the additional evidence is of 
such nature that it bears directly on the issue of whether 
the veteran was shown in and as a result of service to have 
any identifiable increase in psychiatric pathology and 
whether or not this was a reflection of in-service 
aggravation of any pre-service symptoms.  

In addition, she has had several psychiatric diagnoses since 
service to include both neuroses and psychoses, all of which 
significantly alters the basic premise upon which the 1971 
decision rested.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recently 
acquired evidence is presumed to be credible for the purposes 
of reopening the claim.  New and material evidence having 
been submitted, the claim is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for an acquired 
psychiatric disorder, variously characterized to include 
psychosis, neurosis and personality disorder; to that extent, 
the appeal is granted.


REMAND

The veteran's representative has strongly argued that the 
case is not ripe for adjudication on the substantive merits, 
and that additional evidence and medical evaluation is 
required.  The Board concurs.  

Prior to entrance into service, the veteran was in an auto 
accident in January 1969, experiencing head trauma.  She had 
subsequent in-service head trauma.  And while she was 
initially hospitalized for what was thought to be personality 
problems, she has since been diagnosed as having acquired 
psychiatric difficulties as well.  She also has other 
problems including Parkinson's Disease which may or may not 
be associable, at least in part, with her psychiatric 
impairment.

At the time of the 1971 RO decision, certain regulations were 
in effect that have been impacted since by revised laws as 
well as judicial mandates.

For clarification, the Board would note, in pertinent part, 
that service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  If a 
chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

In this case, a great deal of substantive information has 
been added to the file with regard to the veteran's overall 
mental health and whether whatever she may have experienced 
prior to service was either aggravated in service, or has had 
additional disability superimposed thereon.

It is unclear that she entirely understands what is required 
to substantiate her claim; and while she has been 
consistently represented by DAV, her Custodian may not have 
been included in all communications.

Based on the evidence of record, and the circumstances 
described above, the Board has no choice but to remand the 
case for additional development.  The case is remanded for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If she has additional clinical 
records with regard to her psychiatric 
disabilities since service, she should be 
asked to submit them; the RO should 
assist her as appropriate.

2.  The case should then be forwarded to 
a VA psychiatrist, along with a copy of 
this remand to include the pertinent 
regulations cited above, for an opinion 
as to the following: (a) what was any 
psychiatric disorder manifested in 
service; (b) was there alteration or 
increase in pathology in service of 
whatever may have preexisted service, and 
to what was that attributable; (c) what 
psychiatric disorder(s) has the veteran 
exhibited since service, and to what 
is/are it/they attributable; (d) what 
impact did the veteran's service or any 
incident therein have on any mental 
health problems in or since service?  The 
opinions should be annotated to the 
evidence of record and clearly set forth 
the rationale involved.

3.  The case should then be reviewed by 
the RO, and if the decision remains 
unsatisfactory, a comprehensive SSOC 
should be issued, and the veteran, her 
custodian and her representative should 
be given a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


